Case 7:21-cr-00199-CS Document 28 Filed 04/15/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a = = = = = i = as = = Sm = = ats -xX

_ UNITED STATES OF AMERICA
-_v. - : MefbrGs8] ORDER
MARCUS McKOY,

21 cr. £99 (CS)
Defendant.

Defendant Marcus McKoy seeks to proceed with a change
of plea proceeding via teleconference instead of a personal
appearance in court. In view of the ongoing pandemic,
teleconferencing has been employed by judges in the Southern
District of New York. This Court finds that any further
delay in this proceeding would result in serious harm to
the interests of justice, and that videoconferencing
is not reasonably available. Proceeding by teleconference
with a change of plea advances Mr. McKoy’s case and furthers
justice without undue delay. See § 15002 (b) (2) of the

Coronavirus Air, Relief, and Economic Security (“CARES”) Act.
Case 7:21-cr-00199-CS Document 28 Filed 04/15/21 Page 2 of 4

During the change of plea proceeding, the Court
. will allocute the defendant on his consent to proceed via
teleconference as previously stated by his counsel.

SO ORDERED:

Dated: White Plains, New York

 

April (4, 2021
THE (Mites CATHY SEIBEL

United States District Judge
Southern District of New York
Case 7:21-cr-00199-CS Document 28 Filed 04/15/21 Page 3 of 4

UNITED STATES DISTRICT COURT
| SOUTHERN DISTRICT OF NEW YORK

oe ee eee
UNITED STATES OF AMERICA
_yv.- APPLICATION
MARCUS McKOY, 21 cr. 199 (CS)
Defendant. .
oe a a LL

T. JOSIAH PERTZ hereby affirms, under penalty of
perjury and pursuant to Title 28, United States Code, Section
1746, as follows:

1. I am an Assistant United States Attorney in the
office of Audrey Strauss, United States Attorney for the
Southern District of New York, and I am familiar with this matter.

2. The parties have reached an agreement to resolve
the above captioned case. Mr. McKoy, defense counsel, and the
Government wish to proceed with the change of plea hearing by
teleconference instead of an in-person proceeding in light of
the ongoing pandemic.

3. Mr. McKoy's counsel nas informed the Government that

Mr. McKoy has limited and unreliable internet access,
making videoconferencing not reasonably available, and
accordingly would prefer to proceed by teleconference,

The Government does not object to proceeding in this manner.
4. During this pandemic, teleconferencing has
been employed by judges in the Southern District of New York.

The parties submit that any further delay in this

 
Case 7:21-cr-00199-CS Document 28 Filed 04/15/21 Page 4 of 4

proceeding would result in serious harm to the interests of
justice. Proceeding by teleconference with a change of plea
advances Mr. McKoy's case, allows the Government and defense to
achieve finality in the case short of a jury trial, and furthers
“ justice without undue delay. See § 15002 (b)(2) of the

Coronavirus Air, Relief, and Economic Security (*CARES”) Act.

Respectfully submitted,

Dated: White Plains, New York

April 13, 2021
/s/ T. Josiah Pertz
T. JOSIAH PERT4
Assistant United States Attorney

Southern District of New York
(914) 993-1966

 

 
